Citation Nr: 1814261	
Decision Date: 03/07/18    Archive Date: 03/14/18

DOCKET NO.  16-43 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for optic neuropathy.

2.  Entitlement to service connection for a lung disability, chronic obstructive pulmonary disease, claimed as due to herbicide exposure.

3.  Entitlement to service connection for bilateral peripheral neuropathy of the upper and lower extremities, to include a neurologic disability of the hands.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. D. Cross, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1949 to October 1953 and from May 1954 to May 1976. 

This matter comes before the Board of Veterans' Appeals (Board) from an April 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

In September 2017, the Veteran participated in a hearing before the undersigned Veterans Law Judge.  A hearing transcript is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The claims for service connection for a lung disability and peripheral neuropathy of the upper and lower extremities are remanded to the Agency of Original Jurisdiction.


FINDINGS OF FACT

In September 2017, the Veteran submitted a written statement indicating the desire to withdraw the claim of entitlement to service connection for optic neuropathy currently pending before the Board.



CONCLUSION OF LAW

The criteria for withdraw of the appeal of entitlement to service connection for optic neuropathy have been met.  38 U.S.C. § 7105(a), 7108 (2012);  38 C.F.R. §§ 20.200, 20.202, 20.204(b)(c) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In an September 2017 statement the Veteran indicated his intent to withdraw the appeal of the issue of entitlement to service connection for optic neuropathy.  More specifically the Veteran stated that he "wished to withdraw the appeal for the issue of optical neuropathy."

A Veteran may withdraw a substantive appeal in writing at any time prior to the Board's promulgation of a decision.  38 C.F.R. § 20.204 (2017).  The Board finds that the Veteran effectively withdrew the substantive appeal for entitlement to service connection for optical neuropathy.  Therefore, the Board concludes that no allegation of error of fact or law remains.  In the absence of assertions of error of fact or law, the appeal for entitlement to service connection for optical neuropathy must be dismissed.  38 U.S.C. § 7105(2012).


ORDER

The appeal for entitlement to service connection for optic neuropathy is dismissed.


REMAND

Although further delay is regrettable, the Board finds that additional development is necessary prior to appellate review.  A remand by the Board confers on the Veteran the right to compliance with the remand.  Stegall v. West, 11 Vet. App. 2689 (1998).

The Veteran contends that the record supports a finding of service connection for a lung disability as the result of exposure to herbicide agents.  Herbicide exposure has been conceded by the RO in connection with other service connection claims.  As a result, the Veteran's exposure to herbicide agents while in service is acknowledged.

In the September 2017 hearing, the Veteran testified that he believed his lung disability was the result of herbicide agent exposure.  The Veteran further testified about experiencing symptoms since the late 1970s.  The Veteran's service medical records indicate an upper respiratory infection in October 1966 and acute bronchitis in May 1969.  The Veteran described experiencing shortness of breath and trouble sleeping.  The Veteran has not received a VA examination to determine if any claimed lung disability is related to service.  VA must provide the Veteran with an examination where the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent evidence of diagnosed disability or symptoms of disability, (2) establishes an in-service event, injury or disease, or the presence of a presumptive disease during the pertinent period, and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  A VA examination is necessary to determine the etiology of any lung disability.

The Board acknowledges that chronic obstructive pulmonary disease is not on the list of disabilities associated with herbicide agent exposure.  Nonetheless direct service connection may still be established.  With regard to disabilities a Veteran attributes to exposure to herbicide agents, for Veterans who served in the Republic of Vietnam, service connection may be presumed for certain enumerated diseases that become manifest within a presumptive period.  Regardless of the applicability of the presumption, a claimant is not precluded from establishing service connection with proof of direct causation.  

In the September 2017 hearing, the Veteran testified that he believed peripheral neuropathy of the upper and lower extremities was secondary to a service-connected heart disability.  The Veteran has not received a VA examination for the purpose of determining if peripheral neuropathy is caused by or aggravated by a service-connected heart disability.  As a result, an examination is necessary.

Clinical documentation dated after April 2017 is not of record.  VA should obtain all relevant VA and private treatment records which could potentially be helpful in resolving the Veteran's claim.  Murphy v. Derwinski, 1 Vet. App. 78 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992). 

Accordingly, the case is REMANDED for the following action:

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.

1.  Contact the Veteran and request that he provide information as to all treatment for any lung disability and peripheral neuropathy since April 2017, including the names and addresses of all health care providers whose records have not already been provided to VA.  Upon receipt of the requested information and the appropriate releases, contact all identified health care providers and request that they forward copies of all available clinical documentation pertaining to treatment of the Veteran, not already of record, for incorporation into the record.  If identified records are not obtained, the Veteran should be notified.  38 C.F.R. § 3.159(e) (2017).

2.  Associate with the record any VA medical records not already of record pertaining to treatment of the Veteran, to include records after April 2017.  

3.  Schedule the Veteran for a VA examination to determine the etiology of any lung disability.  The examiner must review the claim file and must note that review in the report.  The examiner should provide a rationale for all opinions provided.  The examiner should opine as to whether it is at least as likely as not (50 percent probability or greater) that any lung disability is related to active service, to include presumed herbicide agent exposure.  The Veteran should note the respiratory symptoms during service.

4.  Schedule the Veteran for a VA peripheral neuropathy examination with a neurologist to determine the nature and etiology of any upper and lower extremity bilateral peripheral neuropathy, or upper and lower extremity neurologic disability.  The examiner must review the claims file and should note that review in the report.  All indicated tests and studies should be accomplished and the findings then reported in detail.  The examination should also provide the following:

(a)  Diagnose all neurologic disabilities of the upper and lower extremities, to include the hands.

(b)  Is it at least as likely as not (50 percent or greater probability) that any diagnosed bilateral upper and lower extremity peripheral neuropathy or neurologic disability is proximately due to or caused by a service-connected disability?  Please provide the rationale for the opinion.

(c)  Is it at least as likely as not (50 percent or greater probability) that any diagnosed bilateral upper and lower extremity peripheral neuropathy or neurologic disability is aggravated (increased in severity beyond the normal course of the condition) by a service-connected disability.  Please provide the rationale for the opinion.

(d)  If the examiner determines that bilateral peripheral neuropathy of the upper and lower extremities is not the result of active service, but can more likely be attributed to some other cause, the examiner should so state, taking into account the Veteran's full post-service work and medical history.  The examiner should discuss the Veteran's lay statements regarding the history and continuity of symptomatology.  The examiner should provide a complete explanation for all conclusions.

4.  Then, readjudicate the claim with consideration of all evidence since the most recent supplemental statement of the case.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


